—In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Dutchess County (Pagones, J.), entered September 3, 1998, which, after a hearing, granted the petitioner a two-year order of protection against the appellant, ordered the appellant to surrender any and all firearms possessed by him, revoked his license to carry, possess, repair, sell, or otherwise dispose of a firearm for the period of the order, and placed him on probation under the supervision of the Probation Department of Dutchess County for a period of one year.
Ordered that the appeal from so much of the order as found that the appellant committed a family offense is affirmed, and the appeal is otherwise dismissed as academic, without costs or disbursements.
The appeal from the decretal provisions of the order of protection has been rendered academic by the passing of the time limit contained therein. Moreover, the expiration of the order of protection renders academic the appellant’s challenge to the dispositional proceedings (see, Matter of Alice C. v Joseph C., 212 AD2d 698; Matter of Campbell v Desir, 251 AD2d 402; Matter of Platsky v Platsky, 237 AD2d 610). However, “in light of the enduring consequences which may potentially flow from an adjudication that a party has committed a family offense,” the appeal from so much of the order as made that adjudication is not academic (Matter of Cutrone v Cutrone, 225 AD2d 767, 768).
The appellant contends that the hearing court erred in denying his request to call the parties’ infant child as a witness. Such a decision lies within the discretion of the hearing court (see, Matter of Thompson v Thompson, 267 AD2d 516, 519; *226Matter of Farnham v Farnham, 252 AD2d 675; Matter of Walker v Tallman, 256 AD2d 1021). The Family Court’s determination was a provident exercise of its discretion (see, Matter of Walker v Tallman, supra; Matter of Jennifer G., 261 AD2d 823).
The appellant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Krausman, J. P., Florio, Luciano and Schmidt, JJ., concur.